Citation Nr: 1331965	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  04-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty from May 1961 to November 1964, and from November 1990 to April 1991.  He also served in a reserve component of the military.

By a decision entered in June 1994, the Board of Veterans' Appeals (BVA or Board) disallowed the Veteran's claim for service connection for hypertension as not well grounded.  In November 1997, the Board denied the Veteran's application to reopen the claim.

The present matter comes to the Board on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, again declined to reopen the Veteran's claim for service connection for hypertension.

By a VA Form 9 (Appeal to Board of Veterans' Appeals), dated in June 2004, the Veteran requested a BVA hearing at the RO (a so-called "Travel Board" hearing).    However, he withdrew that request in August 2004.  See 38 C.F.R. § 20.704(e).

In January 2007, the Board denied the Veteran's appeal, finding that new and material evidence had not been received to reopen the previously disallowed claim for service connection claim for hypertension.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an October 2007 brief, VA General Counsel acknowledged that the Veteran had not received adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126) of the information and evidence required to substantiate his claim to reopen, as outlined in the Court's decision in Kent v. Nicholson, 20 Vet. 1 (2006).  By a memorandum decision dated in February 2008, the Court agreed with the analysis set out in VA's brief, vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Court's decision.

In September 2009 and March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  In October 2011, the Board reopened the Veteran's claim and remanded it for further development and adjudication on the merits.  The case was again remanded in December 2012.

In May 2013, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  In June 2013, the Board provided a copy of the opinion to the Veteran and his representative, and informed them of their right to submit additional evidence or argument within 60 days.  Responses were received in June and July 2013, together with a waiver of RO review of additional evidence.  See 38 C.F.R. § 20.1304(c).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional VA treatment records, which the Board has reviewed.
 
For the reasons set forth below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).

In the present case, the record shows that, in April 1991-in connection with a VA compensation examination-the Veteran reported that he had been treated for his "blood pressure" by a Dr. John Hood, from 1972 to 1989, and by a Dr. Lawrence Porter, from 1989 to 1991.  In April 2011, the Veteran provided a release for relevant records from Drs. Julie Ferguson, beginning in 1986, and Francis J. Fahey, beginning in October 2010.  The Veteran indicated that he had also received relevant treatment from a Dr. Karan Reddy prior to October 2010 (when he transferred his treatment to Dr. Fahey), and that Dr. Fahey had all of Dr. Reddy's "[t]reatments and surgeries."  Later, in July 2012, the Veteran submitted another release wherein he again referenced treatment from Dr. Reddy, from 2006 to 2010.  He also indicated that he was continuing to receive treatment from Drs. Ferguson and Fahey.

It does not appear from the available evidence that any efforts have thus far been made to assist the Veteran in obtaining relevant records of treatment from Drs. Hood or Porter.  When the AMC contacted Dr. Fahey in May 2011, it requested that Dr. Fahey supply records of treatment beginning in October 2010.  However, it did not request that he supply records from Dr. Reddy, dated prior to October 2010, which the Veteran had identified as being in Dr. Fahey's possession.  Notably, although the record on appeal does contain some records from Dr. Reddy, they do not include any clinical reports dated later than February 2008.  Moreover, the most recent reports of record from Drs. Fahey and Ferguson are dated in February and March 2011, respectively, and, as noted above, the Veteran has indicated that he has received more recent treatment from both of those providers.  Because additional evidence from Drs. Hood, Porter, Reddy, Fahey, and Ferguson, if obtained, could contain information that bears on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).

The AMC last associated with the Veteran's claims file contiguous records of his treatment through the VA Medical Center (VAMC) in Orlando, Florida on January 7, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

As a final matter, the Board notes that in June 2013, in response to receiving a copy of the June 2013 VHA medical opinion obtained by the Board, the Veteran suggested that the Board contact his private cardiovascular physician to obtain another opinion.  In this regard, the Board notes that it does not, in general, request medical opinions from claimants' private physicians.  However, if, on remand, the Veteran wishes to obtain and submit further information from his private cardiovascular physician (or any of his other care providers), to include an opinion as to the etiology of his hypertension, he may certainly do so.

For the reasons stated, this case is REMANDED for the following actions:

1.  Inform the Veteran that he may obtain and submit medical opinions with respect to the etiology of his hypertension, to include from his private cardiovascular physician, if he so desires.

2.  Ask the Veteran to provide releases for relevant records of treatment from Drs. John Hood (from 1972 to 1989), Lawrence Porter (beginning in 1989), Karan Reddy (from 1996 to October 2010), Francis Fahey (since February 2011, and to include any records in his possession from Dr. Reddy), and Julie Ferguson (since March 2011), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the Veteran as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMC in Orlando, Florida since January 7, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After conducting any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

